Exhibit 10.39

CONFIDENTIAL TREATMENT

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND ARE BEING FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  THE SYMBOL
“[***]” IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.


--------------------------------------------------------------------------------


SETTLEMENT AND LICENSE AGREEMENT

This Settlement and License Agreement (“Agreement”) is effective as of April 25,
2007 (“Effective Date”), between Cisco Systems, Inc. (“Cisco”), with its
principal place of business at 170 West Tasman Drive, San Jose, CA 95134 and
Forgent Networks, Inc. (“Forgent”), with its principal place of business at 108
Wild Basin Drive, Austin, TX 78746, collectively (the “Parties”).

RECITALS

WHEREAS, Forgent brought suit against certain customers of Scientific-Atlanta,
Inc., (“Scientific-Atlanta”), an Affiliate (as defined below) of Cisco, in
Forgent Networks, Inc. v. Echostar Communications Corporation et al., Civil
Action No. 6:06-cv-00208-LED (E.D. Tex., filed July 14, 2005) (the “Forgent
Action”) alleging infringement of United States Patent No. 6,285,746 (the
“Asserted Patent”);

WHEREAS, Scientific-Atlanta filed a separate declaratory judgment action against
Forgent alleging, inter alia, that the Asserted Patent is invalid and not
infringed;

WHEREAS, Scientific-Atlanta’s declaratory judgment action was subsequently
consolidated into the Forgent Action;

WHEREAS, Forgent alleged infringement claims against Scientific-Atlanta;

WHEREAS, Cisco and Cisco Technology, Inc. brought suit against Forgent in Cisco
Systems, Inc. and Cisco Technology, Inc. v. Forgent Networks, Inc., Civil Action
No. 07-C-0085-S (W.D. Wisc., filed Feb. 14, 2007) (the “Cisco Action”) alleging
infringement of United States Patent No. 5,720,023 and United States Patent No.
6,295,527;

WHEREAS, the Parties now desire to settle all claims presented in the Forgent
Action and the Cisco Action and all actions or conduct that predated execution
of this Agreement, fully, finally and without making any admissions or
concessions concerning their respective factual or legal positions; and

WHEREAS, Forgent and its Affiliates own certain patents to which Cisco and its
Affiliates desire a license and release from any claims of past infringement;

THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Cisco and Forgent, each on behalf of itself
and its Affiliates, agree as follows:

2


--------------------------------------------------------------------------------


AGREEMENT

Section 1.              DEFINITIONS

1.1           “Acquire” or “Acquisition” shall mean:

(a)           If the Entity has voting shares or other voting securities, an
acquisition of an Entity in which more than fifty percent (50%) of the
outstanding shares or securities representing the right to vote for the election
of directors or other managing authority for such Entity becomes owned or
controlled directly or indirectly by another Entity; or

(b)           If the Entity does not have voting shares or other voting
securities, an acquisition of an Entity in which more than fifty percent (50%)
of the ownership interest representing the right to make decisions for such
Entity becomes owned or controlled directly or indirectly by another Entity; or

(c)           An acquisition of all or substantially all of the assets of an
Entity directly or indirectly by another Entity.

1.2           “Affiliate(s)” of a Party shall mean any and all entities, now or
in the future and for so long as the following ownership and control exists,
that: (i) own or control, directly or indirectly, the Party; (ii) are owned or
controlled by, or under common control with, directly or indirectly, the Party;
or (iii) are owned or controlled, directly or indirectly, by a Parent Company. 
For purposes of the preceding sentence, own or control shall mean:

(a)           If the Entity has voting shares or other voting securities,
ownership or control (directly or indirectly) of more than fifty percent (50%)
of the outstanding shares or securities entitled to vote for the election of
directors or other similar managing authority for such Entity; or

(b)           If the Entity does not have voting shares or other voting
securities, ownership or control (directly or indirectly) of more than fifty
percent (50%) of the ownership interest representing the right to make decisions
for such Entity.

1.3           “Authorized Third Party” shall mean any Entity that is implicitly
or explicitly authorized by a Party or its Affiliates to exercise any legal
rights or to perform any activities with respect to [***], including without
limitation, suppliers, manufacturers, original equipment or device
manufacturers, assemblers, replicators, integrators, distributors, resellers,
value-added resellers, customers [***] and users, provided that such rights
shall extend to such Entities only with respect to [***].

1.4           “Entity” shall mean a corporation, association, partnership,
business trust, joint venture, limited liability company, proprietorship,
unincorporated association, individual or other entity that can exercise
independent legal standing.

3


--------------------------------------------------------------------------------


1.5           “Forgent Patents” shall mean any and all classes and types of
patents, patent applications, and patent rights recognized anywhere in the world
having a filing date or priority date on or before the Effective Date or within
two (2) years after the Effective Date, including, without limitation, U.S.
Patent No. 6,285,746, and all other utility patents and utility models, that
Forgent or any of its Affiliates owns, has, acquires, or has the right to
enforce, now or within two (2) years after the Effective Date, and all patents
claiming benefit, in whole or in part, of any of their filing dates including,
but not limited to, extensions, divisionals, continuations,
continuations-in-part, reissues, reexaminations, substitutions and foreign
counterparts of any of the foregoing.

1.6           “Licensed Products” shall mean any and all products and services
[***].

1.7           “Combination Products” shall mean:

(a)           A combination of Licensed Products; and/or

(b)           A combination of one or more Licensed Products with [***].

1.8           “Parent Company” shall mean any Entity that owns or controls
(directly or indirectly) more than fifty percent (50%) of the outstanding shares
or securities representing the right to vote for the election of directors or
other managing authority of a Party.

1.9           “Party” or “Parties” shall mean either Cisco, Forgent, or both, as
the context indicates.

1.10         “Program” shall mean a plurality of instructions capable of being
interpreted or executed by a product, whether or not such instructions are in a
machine-readable form and whether or not such instructions require some
processing (such as assembly or compilation) prior to interpretation or
execution and whether or not such instructions are implemented in hardware or
software.

1.11         [***]

Section 2.              GRANT OF RIGHTS

2.1           Forgent Grant.  Subject to the terms and conditions contained
herein, Forgent, on behalf of itself and its Affiliates, grants to Cisco and its
Affiliates a nonexclusive, worldwide, royalty-free, irrevocable, perpetual, and
fully paid-up license, under all Forgent Patents:

(a)           to make (including the right to use any apparatus and practice any
method in making), use, sell, offer for sale, lease, export, import or otherwise
dispose of Licensed Products; and

4


--------------------------------------------------------------------------------


(b)          to have Licensed Products made or otherwise provided by one or more
third parties for the use, sale, offer for sale, lease, exportation,
importation, or disposal by Cisco, its Affiliates, or Authorized Third Parties.

2.2           Authorized Third Parties.  Authorized Third Parties shall be
licensed under the Forgent Patents to:

(a)           make, use, sell, offer for sale, lease, export, import or
otherwise dispose of [***]; and/or

(b)           use a method or process claimed in a Forgent Patent that [***],
and to sell, offer for sale, lease, export, import or otherwise dispose of
[***].

2.3           Covenant.  Each party, on behalf of itself and its Affiliates,
covenants not to sue or threaten to sue (or instruct, encourage, or aid a third
party to sue or threaten to sue) the other party, its Affiliates, or Authorized
Third Parties for a period of five (5) years from the Effective Date; provided,
however, that such covenant as to Authorized Third Parties shall be limited to a
covenant only with respect to claims of infringement of Forgent Patents with
respect to [***].  Damages shall not accrue during this covenant period and
neither party shall seek or recover any past damages accrued during this
covenant period in any later proceeding.

2.4           Limitation on Assertions.  In any communication or litigation
filing by Forgent, its Affiliates, or representatives alleging infringement of
any of the Forgent Patents, Forgent’s assertion of infringement shall not, in
any way, rely upon the functionality, structure, or other characteristics of a
Licensed Product or a Combination Product; provided that this Section 2.4 shall
not be interpreted to prohibit Forgent from addressing an issue raised by the
defendants in the Forgent Action.

2.5           Scope of Activities and Rights.  Each Party acknowledges and
agrees that the terms make, use, sell, offer for sale, lease, export, import and
otherwise dispose of as used throughout this Agreement with reference to
Licensed Products or Combination Products includes, without limitation,
licensing, leasing, and any other form or type of conveyance or commercial
activity.  Each Party acknowledges and agrees that the term license and the term
right(s) as used throughout this Agreement with reference to Forgent Patents
includes any license, release, covenant, immunity, or other right.

2.6           Limitations.  To the extent Forgent or any of its Affiliates has
or acquires less than full rights with respect to any Forgent Patents, the
license or other rights granted by Forgent under such Forgent Patents shall be
for as much of such terms as, and to the maximum extent that, Forgent or its
Affiliates has the right to grant.

2.7           Interfaces.  If Cisco or its Affiliates licenses or provides a
proprietary specification to a third party, where such specification includes a
[***], such third party shall be immune from any claim or suit under any Forgent
Patent for making, using,

5


--------------------------------------------------------------------------------


leasing, importing, exporting, offering for sale or otherwise disposing [***] to
communicate with a product or portion thereof that is a Licensed Product.

2.8           Programs and Program Modifications.  Forgent, on behalf of itself
and its Affiliates, hereby represents, warrants and irrevocably covenants to
Cisco and its Affiliates that third parties who receive Programs that are [***]
shall be immune from any claim or suit under the Forgent Patents for the
formation, modification, use, sale, license, offer for sale, lease (including
license of software), importation, exportation, distribution, disposal, or other
transfer of any changes, additions, or modifications of such Programs.

2.9           Third Party Lawsuits.  To the extent that Forgent or its
Affiliates own or control a patent on the Effective Date or within two (2) years
after the Effective Date that, in the absence of a grant of licenses or other
rights under such patent to a third party by Forgent or its Affiliates, would
otherwise qualify as a Forgent Patent, Forgent and its Affiliates covenant not
to sue or threaten to sue (or instruct, encourage, or aid a third party to sue
or threaten to sue) Cisco, its Affiliates, or Authorized Third Parties for
infringement of such patent; provided, however, that such covenant as to
Authorized Third Parties shall be limited to a covenant only with respect to
claims of infringement with respect to [***].

Section 3.              RELEASES

3.1           Mutual Release.  Each Party, on behalf of itself and its
Affiliates, successors and assigns, hereby releases, acquits and forever
discharges the other Party and its Affiliates, and all of their respective
current and former predecessors, successors, agents, attorneys, employees,
officers,  and directors, (collectively “Released Parties”) from any and all
actions, causes of action, claims or demands, liabilities, losses, damages,
attorneys’ fees, court costs, or any other form of claim or compensation for
known and unknown acts, including without limitation any claim of infringement
of patents, that happened prior to the Effective Date, and such Party, on behalf
of itself and its Affiliates, covenants not to sue or threaten to sue (or
instruct, encourage, or aid a third party to sue or threaten to sue) any
Released Party on account of any such claim.

3.2           Forgent Release of Authorized Third Parties.  Forgent, on behalf
of itself and its Affiliates, successors and assigns, hereby releases, acquits
and forever discharges [***] from any and all actions, causes of action, claims
or demands, liabilities, losses, damages, attorneys’ fees, court costs, or any
other form of claim or compensation for claims of infringement, whether known
and unknown, related to the Forgent Patents with respect to [***].  Forgent, on
behalf of itself and its Affiliates, covenants not to sue or threaten to sue (or
instruct, encourage, or aid a third party to sue or threaten to sue) any ATP
Released Party on account of any such claim.

3.3           Acquired Company.  In the event of an Acquisition of an Entity
(“Acquired Company”) by Cisco or its Affiliates, then Forgent, on behalf of
itself and its Affiliates, shall release the Acquired Company and all of its
current and former officers, employees, agents, directors, shareholders, owners,
users, customers, distributors, resellers (including

6


--------------------------------------------------------------------------------


value-added resellers), manufacturers (including original equipment or device
manufacturers), assemblers, replicators, and integrators [***] of such Acquired
Company.

3.4           Departing Affiliates.  If an Affiliate ceases to be an Affiliate
of Cisco after the Effective Date (“Departing Affiliate”), any licenses, rights,
covenants, releases and other immunities provided to the Departing Affiliate
under this Agreement with respect to the Forgent Patents [***] of such Forgent
Patents.

3.5           Release of Unknown Claims.  Each release contained in this
Agreement extends to claims to which the Parties and their respective Affiliates
do not know or suspect to exist in their favor, which if known by them, would
have materially affected their decision to enter into the releases contained in
this Agreement.  Without acknowledging the application of California law to this
Agreement, each of the Parties, on behalf of itself and its Affiliates,
acknowledges that it is familiar with Section 1542 of the Civil Code of the
State of California, which is quoted as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW, OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

The Parties expressly waive their right under Section 1542 as to any unknown
claims within the scope of the releases under this Agreement.

Section 4.              DISMISSAL AND PAYMENT

4.1           Dismissal.  Within three (3) business days of the Effective Date,
Forgent will dismiss with prejudice all claims brought against
Scientific-Atlanta in the Forgent Action and Cisco shall cause
Scientific-Atlanta to dismiss with prejudice all claims brought against Forgent
in the Forgent Action by filing an Agreed Motion to Dismiss with Prejudice and
Agreed Order of Dismissal substantially in the form attached hereto as Exhibit
A.  Within three (3) business days of the Effective Date, Forgent will dismiss
with prejudice all claims brought against Cisco in the Cisco Action and Cisco
will dismiss with prejudice all claims brought against Forgent in the Cisco
Action (and Cisco shall cause Cisco Technology, Inc. to also dismiss with
prejudice all claims brought against Forgent in the Cisco Action) by filing an
Agreed Motion to Dismiss with Prejudice and Agreed Order of Dismissal
substantially in the form attached hereto as Exhibit D.

4.2           Conditional Dismissal.  Provided that a settlement agreement is
reached with [***], Cisco will use reasonable efforts to have each [***] enter
into a Release Agreement in the form of that attached as [***] with Forgent. 
Within three (3)

7


--------------------------------------------------------------------------------


business days of the effective date of the [***], Forgent will dismiss with
prejudice all claims brought against the [***] that has signed the [***] by
filing an Agreed Motion to Dismiss with Prejudice and Agreed Order of Dismissal
substantially in the form attached hereto as [***].

4.3           [***]

4.4           [***]

4.5           Complete Payment.  The payment in Section 4.3 shall be the total
compensation for Forgent for the rights and releases granted in this Agreement,
and no additional payment will be made or owed to Forgent, their Affiliates, or
any other party by Cisco or its Affiliates or Authorized Third Parties for the
rights and releases granted in this Agreement.

4.6           Taxes.  Forgent will be responsible for any duties, taxes, and/or
levies to which it is subject as a result of any payment hereunder.

4.7           Costs and Expenses. The Parties agree that each Party shall be
responsible for its own costs and expenses relating to the Forgent Action and to
the Cisco Action (including attorney and expert fees and expenses).

Section 5.              TERM AND TERMINATION

5.1           Term.  The term of the licenses granted under this Agreement shall
be from the Effective Date until the last of the Forgent Patents expires.  All
other provisions in this Agreement including, but not limited to, the releases,
immunities, and the covenants not to sue (other than to the extent specified in
this Agreement) shall continue in perpetuity.

Section 6.              REPRESENTATIONS AND WARRANTIES

6.1           Authority.  Each Party, on behalf of itself and its Affiliates,
represents and warrants that the individuals signing this Agreement have full
authority or authorization to execute this Agreement for, and on behalf of, and
to bind the Parties and their Affiliates, and that, when signed, this Agreement
will be binding and enforceable according to its terms.

6.2           No Conflicts. Each Party, on behalf of itself and its Affiliates,
represents and warrants that neither it, nor any of its Affiliates, will enter
into any other agreement or understanding in conflict with the provisions
contained in this Agreement.

6.3           Right and Title.  Forgent, on behalf of itself and its Affiliates,
represents and warrants to Cisco that:  (a)  Forgent owns all rights, title, and
interest in and to the Forgent Patents, and that no other third party owns any
right to recover for infringement of or to assert any rights in the Forgent
Patents (with the exception of agreements with Forgent’s legal counsel); (b)
Forgent has the right to grant the licenses, rights, releases,

8


--------------------------------------------------------------------------------


covenants, and immunities of the full scope set forth in this Agreement with
respect to all Forgent Patents; (c) Forgent has not granted and will not grant
any licenses or other rights, under the Forgent Patents or otherwise, that would
conflict with or prevent the licenses and rights granted to Cisco hereunder; and
(d) there are no liens, conveyances, mortgages, assignments, encumbrances, or
other agreements that would prevent or impair the full and complete exercise of
the terms of this Agreement.  Forgent agrees to indemnify and hold Cisco and its
Affiliates harmless from any claim brought in violation of the representations
and warranties in this Section 6.3 and from any claim brought by any third party
that owns any right to recover for infringement of or to assert any rights in
the Forgent Patents.

6.4           No Patent Circumvention.  Other than with respect to the prior
transfer by Forgent of its patents to Tandberg Telecom AS in November 2006,
Forgent, on behalf of itself and its Affiliates represents and warrants that
neither it, nor any of its Affiliates, has entered into any transaction since
the filing of the Forgent Action, wherein which the result of the transaction
was to remove any patents, patent applications, or patent rights from the
definition of Forgent Patents.  Forgent, on behalf of itself and its Affiliates,
represents and warrants that, other than with respect to the prior transfer by
Forgent of its patents to Tandberg Telecom AS in November 2006, there has been
no transfer of any patents or patent rights by Forgent or its Affiliates to any
third party since the filing of the Forgent Action and that all patents or
patent rights owned or controlled by Forgent or its Affiliates as of the filing
of the Forgent Action are included in this definition of Forgent Patents.

6.5           Control of Patents. Forgent, on behalf of itself and its
Affiliates, hereby represents and warrants to Cisco that, as of the Effective
Date, Forgent and/or its Affiliates own or control all patents of any ultimate
parent company of Forgent, if any, existing as of the Effective Date (“Current
Parent”) or any Affiliate of any Current Parent, if any.

6.6           Full Rights.  To the extent that Forgent and its Affiliates do not
have the rights to grant fully the releases, licenses, covenants and other
rights set out in this Agreement, each of them grants the broadest such rights
that it is entitled to grant consistent with the terms set out herein.

6.7           DISCLAIMER. OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
NOR SHALL EITHER PARTY HAVE ANY LIABILITY IN RESPECT OF ANY INFRINGEMENT OF
PATENTS OR OTHER RIGHTS OF THIRD PARTIES DUE TO THE OPERATION OF THE PARTY OR
ITS AFFILIATES UNDER THE LICENSE, RIGHTS, RELEASES OR OTHER IMMUNITIES HEREIN
GRANTED.  EACH PARTY AND ITS AFFILIATES EXPRESSLY DISCLAIM ANY WARRANTIES OF
VALIDITY, ENFORCEABILITY, SCOPE, PERFECTION OR DOMINANCE OF THE FORGENT PATENTS.

9


--------------------------------------------------------------------------------


Section 7.              CONFIDENTIALITY

7.1           Nondisclosure.  Each Party, on behalf of itself and its
Affiliates, agrees not to disclose this Agreement or the terms or conditions
contained herein (collectively “Confidential Information”) to any third party
(other than its Affiliates) without the prior written consent of the other
Party.

7.2           Exceptions. A Party or its Affiliates may disclose Confidential
Information, on or after the Effective Date, only:

(a)           On a confidential basis, to advise its actual or potential
Authorized Third Parties that they are licensed under the Forgent Patents and
the extent to which they are licensed;

(b)           If required by court order, governmental agency or as otherwise
may be required by law, provided the Party required to disclose gives the other
Party written notice at least ten (10) days prior to disclosure to enable the
other Party to seek a protective order, and reasonable steps are taken by the
disclosing Party to maintain the confidentiality of the Confidential
Information;

(c)           If required to enforce rights under this Agreement, and reasonable
steps are taken by the disclosing Party to maintain the confidentiality of the
Confidential Information; or

(d)           To the extent reasonably necessary, on a confidential basis, to:
(i) its accountants, attorneys, and financial advisors; (ii) its present or
future providers of venture capital and/or potential investors in or Acquirers
of such Party; (iii) any governmental body having jurisdiction and calling
therefore; (iv) legal counsel representing a Party or representing an Entity
proposing to merge with or acquire the Party or one of its Affiliates; (v) a
Party’s insurer; or (vi) third parties in connection with financing or potential
acquisition activities; provided that, in the situations described in (ii)
through (vi), such Party exercises reasonable efforts, consistent with industry
norms, to obligate such third parties to maintain the confidentiality of the
Confidential Information.

(e)           Forgent may only publicly issue an announcement substantially
similar to what is attached as Exhibit E as its press release and body of its
initial Form 8-K with respect to this Agreement.  Notwithstanding the
confidentiality obligations in this Agreement, each Party acknowledges and
agrees that the other Party may comply with its securities disclosure
obligations under applicable laws and regulations, including securities laws and
regulations and continuous disclosure obligations, including referencing or
disclosing this Agreement and any of its statements as required (each such
disclosure as to this Agreement or any of its Exhibits, a “Securities
Disclosure”) subject to the provisions of this Section.  In making a Securities
Disclosure, each Party agrees to act in good faith to maintain the
confidentiality of this Agreement, each provision hereof, and each Exhibit
hereto, to the greatest extent reasonably possible, consistent with all legal
and regulatory obligations.  In all instances, the Party making a Securities
Disclosure

10


--------------------------------------------------------------------------------


shall consult with the other Party at least five (5) days prior to releasing or
filing the Securities Disclosure and respond to any related request for
confidential treatment (“CTR”).  Following its response, the disclosing Party
shall provide reasonable opportunity for discussion at the request of the other
Party regarding the CTR and the scope of the Securities Disclosure.  Any
disclosing Party agrees to work in good faith with the other Party regarding any
Securities Disclosure and any CTR to implement the foregoing, with the
understanding that the disclosing Party maintains full authority to determine in
good faith, consistent with the foregoing obligations, the extent of disclosure
that is required to be made to comply with all applicable laws and regulations.

Section 8.              ASSIGNMENT

8.1           No Assignment.  Neither Party shall assign or delegate this
Agreement in whole or in part, or any of the licenses, rights, covenants,
immunities, releases, or duties under this Agreement, by agreement, merger,
reorganization, sale of all or substantially all of its assets, operation of law
or otherwise, including in connection with the insolvency or bankruptcy of the
Party, without the prior written consent of the other Party.  Notwithstanding
the foregoing, Cisco and its Affiliates may (i) assign their rights under this
Agreement to any of their Affiliates, and (ii) assign their rights and delegate
their duties to (a) an acquirer of all or substantially all of the equity or
assets of their business to which this Agreement relates or (b) the surviving
entity in any merger, consolidation, equity exchange, or reorganization of their
business to which this Agreement relates.

8.2           Tax Assignment. Notwithstanding Section 8.1, a Party may assign or
delegate this Agreement in whole or in part, or any of the licenses, rights,
covenants, immunities, releases, or duties under this Agreement, to an Affiliate
for tax purposes, but if the Affiliate ceases to be an Affiliate, then any such
assigned or delegated licenses, rights, covenants, immunities, releases, or
duties under this Agreement shall be assigned or delegated back to the
associated Party or its Affiliates prior to the date the Affiliate ceases to be
an Affiliate.

8.3           Assignments Subject To This Agreement. All Forgent releases,
covenants not to sue, licenses, and rights granted herein shall run with the
Forgent Patents and shall be binding on any successors-in-interest, assigns, or
acquirers of any rights thereof.  Forgent and its Affiliates shall not assign,
or grant any right that impairs Cisco, its Affiliates or Authorized Third
Parties’ rights under this Agreement, to any other party unless such assignment
or grant is subject to all of the terms and conditions of this Agreement, and
such other party executes an agreement agreeing to be bound by all of the terms
and conditions of this Agreement.  Any attempted assignment or grant in
contravention of this Section 8.3 shall be null and void.  This Agreement shall
be binding upon, inure to the benefit of, and be enforceable by the Parties and
their successors and permitted assigns.

Forgent, on behalf of itself and its Affiliates, represents and warrants to
Cisco that in connection with assigning or otherwise transferring any rights in
and to any patents subject to the licenses and covenants in Section 2 to any
third party (whether by

11


--------------------------------------------------------------------------------


agreement or operation of law, including but not limited to any assignments or
transfers resulting from dissolution, bankruptcy, reorganization, or other
corporate event), Forgent shall: (i) require the assignee or transferee to
provide covenants not to sue with respect to any such assigned or transferred
patent substantially identical to the covenants in Section 2; (ii) require the
assignee or transferee to agree to be bound by the provisions, disclaimers, and
restrictions of Section 2 with respect to such assigned or transferred patent;
and (iii) require the assignee or transferee to agree that any further assignees
or transferees that receive any rights in and to any such assigned or
transferred patent are subject to all of the provisions of this Section 8.3. 
Forgent will defend and indemnify Cisco and its Affiliates for any claim brought
in violation of this Section 8.3 and from any claim brought by any third party
that owns any right to recover for infringement of or to assert any rights in
the Forgent Patents.

8.4           Noncompliance.  Any assignment failing to comply with the terms
and conditions of this Section 8 shall be null and void.

Section 9.              MISCELLANEOUS

9.1           No Admission.  Neither the negotiation, execution, nor performance
of this Agreement, nor anything contained herein, constitutes an admission by
Cisco or its Affiliates or Authorized Third Parties of liability, infringement
or validity of the Forgent Patents.

9.2           Other Rights.  Nothing contained in this Agreement shall be
construed as limiting the rights that the Parties or their Affiliates have
outside the scope of the licenses, covenants, immunities, and releases granted
hereunder, or contractually restricting the right of either Party or any of its
Affiliates to make, have made, use, lease, license, sell, offer for sale,
import, distribute or otherwise dispose of any particular product, including
products not herein subject to the licenses, releases, immunities or covenants.

9.3           Other Intellectual Property.  Nothing contained in this Agreement
shall be construed as conferring any right or license to or to otherwise use any
copyright, patent, patent application, trademark, service name, service mark,
trade dress, trade secret or other intellectual property belonging to Cisco, its
Affiliates, or Authorized Third Parties.  This provision shall not be construed
as being inconsistent with Sections 2.3, 3.1, 4.1, 4.2, or the provisions
contained in Exhibit C.

9.4           Notices.  Notices and other communications shall be sent by
facsimile (with confirmation of transmission), or by express courier (with
tracking capabilities and costs prepaid) to the following addressees and
addresses (or such other addressee and address as shall be designated by a Party
in writing) and shall be effective upon delivery:

For Forgent:

For Cisco:

 

 

 

 

 

 

 

 

 

 

 

 

 

12


--------------------------------------------------------------------------------


 

 

 

 

Tel:

 

 

Tel:

 

 

Fax:

 

 

Fax:

 

 

 

 

 

 

And copy to:

And a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tel:

 

 

Tel:

 

 

Fax:

 

 

Fax:

 

 

 

 

 

9.5           Publicity and Use of Name.  Subject to Section 7.2, neither Party,
nor any of its Affiliates, shall, without the prior written consent of the other
Party, refer to this Agreement or any of its provisions in any statements to the
press or public.  Nothing contained in this Agreement shall be construed as
conferring any right to use in advertising, publicity or otherwise any
trademark, trade name or names or any contraction, abbreviation or simulation
thereof, of either Party or its Affiliates.

9.6           Condition of Binding Agreement; Amendments.  This Agreement shall
not be binding upon the Parties or their Affiliates until it has been signed
below by or on behalf of each Party.  No amendment or modification hereof shall
be valid or binding upon the Parties or their Affiliates unless made in writing
and signed as aforesaid, except that either Party may amend its address by
written notice to the other Party.

9.7           Severability.  If any section of this Agreement is found by
competent authority to be invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of such section in every
other respect and the remainder of this Agreement shall continue in effect so
long as the Agreement still expresses the intent of the Parties.  However, if
the intent of the Parties cannot be preserved, this Agreement shall be either
renegotiated or terminated.

9.8           Choice of Law; Venue.  This Agreement shall be construed, and the
legal relations between the Parties shall be determined, in accordance with the
federal law of the United States and the laws of the state of Texas, USA,
without regard to any conflict of law provisions thereof.  The exclusive venue
for disputes arising out of this Agreement shall be the United States District
Court for the Western District of Texas, and the Parties and their Affiliates
agree to submit to the exclusive jurisdiction of such court.

9.9           Remedies.  The remedy for breach of this Agreement shall be
limited to damages and/or injunctive relief, as appropriate, for breach of
contract and shall not include remedies for patent infringement.

13


--------------------------------------------------------------------------------


9.10         No Liability.  IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER
PARTY OR ANY OTHER PERSON OR ENTITY (UNDER CONTRACT, STRICT LIABILITY,
NEGLIGENCE, OR OTHER THEORY) FOR SPECIAL, INDIRECT, EXEMPLARY, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, OPPORTUNITIES OR SAVINGS, ARISING
OUT OF OR RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT.

9.11         Bankruptcy.  The Parties acknowledge and agree that the Forgent
Patents are “intellectual property” as defined in section 101(35A) of the United
States Bankruptcy Code (the “Code”), as the same may be amended from time to
time, that have been licensed hereunder in a contemporaneous exchange for
value.  Forgent acknowledges that if Forgent, as a debtor in possession or a
trustee in bankruptcy in a case under the Code, rejects this Agreement, Cisco
may elect to retain its rights under this Agreement as provided in Section
365(n) of the Code.  Upon written request from Cisco to Forgent or the
bankruptcy trustee of Forgent’s election to proceed under section 365(n),
Forgent or the bankruptcy trustee shall comply in all respects with 365(n),
including, without limitation, by not interfering with the rights of Cisco as
provided by this Agreement.

9.12         Interpretation.  The headings and designated sections of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.  All
uses of “include” or “including” shall not be limiting.  The Parties have
participated jointly in the negotiation of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, the Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.

9.13         Integration.  This Agreement contains the entire and only
understanding between the Parties and their Affiliates with respect to the
subject matter hereof and supersedes any prior or collateral agreements,
negotiations and communications in connection with the subject matter covered
herein, whether oral or written, and any warranty, representation, promise, or
condition in connection therewith not incorporated herein shall not be binding
upon either Party or its Affiliates.

9.14         No Joint Venture.  Nothing herein shall be deemed to constitute the
Parties or their Affiliates as joint venturers, partners or agents of each
other.  Neither Party nor its Affiliates shall be liable for any debts,
accounts, obligations or other liabilities of the other Party or its
Affiliates.  Neither Party nor its Affiliates is authorized to incur any debts
or other obligations of any kind on the part of or as agent for the other,
except as may be specifically authorized in writing.

9.15         Waiver.  No relaxation, forbearance, delay or negligence by any
Party in enforcing any of the terms and conditions of this Agreement, or the
granting of time by any Party to another, shall operate as a waiver or
prejudice, affect or restrict the rights, powers or remedies of any Party.

14


--------------------------------------------------------------------------------


9.16         Counterparts and Facsimile.  This Agreement may be executed on
facsimile copies in one or more counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same Agreement.

9.17         Dispute Resolution.  All disputes arising directly under the
express terms of this Agreement or the grounds for termination thereof shall be
resolved as follows.  First, the [***] of both Parties shall meet to attempt to
resolve such disputes.  If the [***] cannot resolve the disputes, either Party
may make a written demand for formal dispute resolution.  Within [***] days
after such written demand, the Parties agree to meet for [***] with an impartial
mediator and consider dispute resolution alternatives other than litigation.  If
an alternative method of dispute resolution [***], either Party may begin
litigation proceedings.

9.18         No Circumvention.  The Parties agree not to act through or in
conjunction with third parties to circumvent or frustrate the purposes of this
Agreement, and further agree not to structure future transactions where the
effect of such transaction is to limit the licenses, rights, releases,
covenants, or immunities provided for under this Agreement.

9.19         Invalidity of Patents.  This Agreement shall not terminate even if
any Forgent Patent (or any claim thereof) is subsequently cancelled or
invalidated in reexamination, litigation or otherwise.

9.20         [***]

9.21         Excluded Entities.  Notwithstanding anything to the contrary in any
other provision of this Agreement, no right, grant, license, sub-license,
covenant, release, or any other benefit provided under this Agreement (other
than as set forth in the proviso below) shall extend now, or in the future, to
the following Entities, their current parents, current subsidiaries, and any of
their respective successors (as well as any of their respective customers,
suppliers, distributors and dealers as it relates to that Entity’s products),
regardless of any circumstance, including but not limited to whether any such
Entity may be or become a successor or an Affiliate of Cisco: [***]; provided,
however, that all rights, grants, licenses, sub-licenses, covenants, releases,
and any other benefit provided under this Agreement shall extend to an Excluded
Entity listed in (b) above with respect to Licensed Products and Combination
Products, if the Excluded Entity qualifies as [***].

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives as of the Effective Date set forth above:

CISCO SYSTEMS, INC.

FORGENT NETWORKS, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

16


--------------------------------------------------------------------------------


EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
TYLER DIVISION

FORGENT NETWORKS, INC.

 

Plaintiff,

 

v.

 

ECHOSTAR TECHNOLOGIES

 

CORPORATION, et al.,

 

Defendants.

 

 

 

 

 

SCIENTIFIC-ATLANTA, INC. and

CONSOLIDATED

MOTOROLA, INC.

C.A. NO.: 6:06-CV-208

Plaintiffs,

 

 

 

And

 

 

 

DIGEO, INC.

 

Plaintiff in Intervention

 

 

 

vs.

 

 

 

FORGENT NETWORKS, INC.

 

Defendant and Counter Plaintiff

 

 

AGREED MOTION TO DISMISS WITH PREJUDICE

Pursuant to Rule 41(a) and 41(c) of the Federal Rules of Civil Procedure and the
terms of a separate agreement, Plaintiff Forgent Networks, Inc. (“Forgent”) and
Defendant Scientific-Atlanta, Inc. (“Scientific-Atlanta”) (collectively, the
“Parties”) have agreed to settle, adjust and compromise all claims against each
other in this case.  The Parties, therefore, move this Court to dismiss all
claims by Forgent against Scientific-Atlanta and all claims by
Scientific-Atlanta against Forgent with prejudice to the re-filing of same.

17


--------------------------------------------------------------------------------


A proposed Order accompanies this motion.

 

AGREED:

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTORNEYS FOR PLAINTIFF

ATTORNEYS FOR DEFENDANT

 

18


--------------------------------------------------------------------------------


IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
TYLER DIVISION

FORGENT NETWORKS, INC.

 

Plaintiff,

 

v.

 

ECHOSTAR TECHNOLOGIES

 

CORPORATION, et al.,

 

Defendants.

 

 

 

 

 

SCIENTIFIC-ATLANTA, INC. and

CONSOLIDATED

MOTOROLA, INC.

C.A. NO.: 6:06-CV-208

Plaintiffs,

 

 

 

And

 

 

 

DIGEO, INC.

 

Plaintiff in Intervention

 

 

 

vs.

 

 

 

FORGENT NETWORKS, INC.

 

Defendant and Counter Plaintiff

 

 

ORDER OF DISMISSAL WITH PREJUDICE

On this day, Plaintiff Forgent Networks, Inc. (“Forgent”) and Defendant
Scientific-Atlanta, Inc. (“Scientific-Atlanta”) announced to the Court that they
have settled their respective claims for relief asserted against each other in
this case and requested that the Court dismiss these claims. The Court, having
considered this request, is of the opinion that their request for dismissal
should be GRANTED.

IT IS THEREFORE ORDERED that all claims for relief asserted against
Scientific-Atlanta by Forgent and against Forgent by Scientific-Atlanta herein
are dismissed with prejudice to the re-filing of same.

19


--------------------------------------------------------------------------------


Signed this      day of              , 2007.

 



 

 

 

 

JUDGE

 

 

 

20


--------------------------------------------------------------------------------


EXHIBIT B

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
TYLER DIVISION

FORGENT NETWORKS, INC.

 

Plaintiff,

 

v.

 

ECHOSTAR TECHNOLOGIES

 

CORPORATION, et al.,

 

Defendants.

 

 

 

 

 

SCIENTIFIC-ATLANTA, INC. and

CONSOLIDATED

MOTOROLA, INC.

C.A. NO.: 6:06-CV-208

Plaintiffs,

 

 

 

And

 

 

 

DIGEO, INC.

 

Plaintiff in Intervention

 

 

 

vs.

 

 

 

FORGENT NETWORKS, INC.

 

Defendant and Counter Plaintiff

 

 

AGREED MOTION TO DISMISS WITH PREJUDICE

Pursuant to Rule 41(a) and 41(c) of the Federal Rules of Civil Procedure and the
terms of a separate agreement, Plaintiff Forgent Networks, Inc. (“Forgent”)  and
Defendant                (“Defendant”) (collectively, the “Parties”) have agreed
to settle, adjust and compromise all claims against each other in this case. 
The parties, therefore, move this Court to dismiss all claims by Plaintiff
against Defendant and all claims by Defendant against Plaintiff with prejudice
to the re-filing of same.

A proposed Order accompanies this motion.

21


--------------------------------------------------------------------------------


 

AGREED:

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTORNEYS FOR PLAINTIFF

ATTORNEYS FOR DEFENDANT

FORGENT NETWORKS, INC.

 

 

22


--------------------------------------------------------------------------------


IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
TYLER DIVISION

FORGENT NETWORKS, INC.

 

Plaintiff,

 

v.

 

ECHOSTAR TECHNOLOGIES

 

CORPORATION, et al.,

 

Defendants.

 

 

 

SCIENTIFIC-ATLANTA, INC. and

CONSOLIDATED

MOTOROLA, INC.

C.A. NO.: 6:06-CV-208

Plaintiffs,

 

 

 

And

 

 

 

DIGEO, INC.

 

Plaintiff in Intervention

 

 

 

vs.

 

 

 

FORGENT NETWORKS, INC.

 

Defendant and Counter Plaintiff

 

 

ORDER OF DISMISSAL WITH PREJUDICE

On this day, Plaintiff Forgent Networks, Inc. (“Plaintiff”) and Defendant
              (“Defendant”) announced to the Court that they have settled their
respective claims for relief asserted in this case against each other and
requested that the Court dismiss these claims. The Court, having considered this
request, is of the opinion that their request for dismissal should be GRANTED.

Signed this        day of                   , 2007.

 



 

 

 

 

JUDGE

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

SETTLEMENT AND RELEASE

This Release (“Release”) is entered into as of April     , 2007 (“the Effective
Date”), by and between Forgent Networks, Inc. (hereinafter referred to as
“Forgent” and more fully defined below) and [***], a      corporation
(hereinafter referred to as [***] and more fully defined below) by and through
their duly authorized representatives.  This Release is intended to finally and
completely dispose of the lawsuit and all related claims as to these parties,
with prejudice, as more fully described herein.

RECITALS

WHEREAS, Forgent and [***] are parties to a lawsuit in the United States
District Court for the Eastern District of Texas, currently styled  Forgent
Networks, Inc. v. EchoStar Communications, Corporation, et al, Civil Action No.
606 CV 208 (“the Lawsuit”), wherein Forgent seeks damages and injunctive relief
for alleged infringement of United States Patent No. 6,285,746 (hereinafter
referred to as “the ‘746 patent”);

NOW, THEREFORE, Forgent and [***] (as well as their Affiliates as defined
below), after carefully reviewing this Release and in exchange for the dismissal
and releases of all claims and counterclaims that have been or could have been
raised by or against each other in the Lawsuit, and for other good and valuable
considerations, the receipt and sufficiency of which is hereby expressly
acknowledged, agree as follows:

DEFINITIONS

1.1           [***] as used herein means [***], a         corporation with its
principal office located at           and all its Affiliates.

1.2           “Forgent” as used herein means Forgent Networks, Inc., a Texas
corporation with its principal office located at 108 Wild Basin Drive, Austin,
Texas, and all its Affiliates.

1.3           “Affiliates” as used herein means a person or business entity,
including without limitation entities organized as corporations, partnerships,
limited liability partnerships and limited liability companies, that currently
or in the future, controls, is controlled by, or is under common control of or
with such person or business entity.  The phrase “controls, is controlled by, or
is under common control with” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such entity, whether through ownership of voting securities (as to which
ownership of 50% or more establishes control) or other interests, by contract or
otherwise.

1.4           The term “Parties” or “Party” means the signatories to this
Release (Forgent and [***]) both jointly and individually.

RELEASES

2.1           Forgent releases [***].  Forgent releases and discharges [***],
agents,


--------------------------------------------------------------------------------


representatives, customers,  distributors, and dealers, and end users of the
foregoing persons from all claims that were or could have been brought in the
Lawsuit against [***], and/or its customers by Forgent occurring prior to the
Effective Date of this Release, including but not limited to any and all claims,
demands, actions, causes of action (whether known or unknown, whether direct or
indirect), suits of any kind or nature, rights, damages, costs, losses, expenses
and compensation.

2.2           [***] releases Forgent.  [***] releases and discharges Forgent,
agents,representatives, customers,  distributors, and dealers, and end users of
the foregoing persons from all claims that were or could have been brought in
the Lawsuit against Forgent by [***] occurring prior to the Effective Date of
this Release, including but not limited to any and all claims, demands, actions,
causes of action (whether known or unknown, whether direct or indirect), suits
of any kind or nature, rights, damages, costs, losses, expenses and
compensation.

COVENANTS NOT TO SUE

3.1.          Forgent covenants not to sue [***] and its agents,
representatives, customers, distributors, dealers and end users for
infringement, whether direct or indirect, of the ‘746 patent or any patent
claiming priority from or through any application that led to or in common with
the ‘746 patent for all time.  Forgent further covenants not to sue [***] for
any claim of patent infringement for a period of five (5) years from the
Effective Date.

3.2           [***] covenants not to sue Forgent for any claim of patent
infringement for a period of three (3) years from the Effective Date.

DISMISSAL

4.1.          Dismissal.  Within three (3) business days of the Effective Date,
the Parties shall file an Agreed Motion to Dismiss, mutually dismissing with
prejudice against the other, any and all claims of patent infringement arising
from this lawsuit that were or could have been rightfully brought.  Furthermore,
[***] in such Agreed Motion, shall dismiss without prejudice any and all of its
declaratory judgment counterclaims arising from this lawsuit.

4.2           No Admission of Liability.  The Parties expressly agree and
acknowledge that by entering into this Release no Party admits any liability,
wrongdoing or the truth of any allegation contained in any claim, defense or
counterclaim alleged in the Lawsuit.  Neither this Release nor any release
contained within it may be construed or used as an admission of any issues,
facts, wrongdoing, liability, or violation of law whatsoever.

4.3           Each Party to Pay Its Own Legal Fees.  The Parties shall each pay
their own legal fees and costs incurred in connection with the Lawsuit.

4.4           Dismissal of Motions.  The Parties shall promptly file the
necessary papers to advise the Court that all pending motions as between them,
and joinder to all pending motions as between them, are withdrawn.

4.5           Signature Authority.  The persons signing this Release each
represent that they are duly authorized, with full authority to bind the
Parties, and that no signature of any other person or entity is necessary to
bind the Parties.


--------------------------------------------------------------------------------


4.6           Limitation on Damages.  In no event shall any Party be liable to
any other Party or person or entity (under any contract, negligence, strict
liability, or other theory) for special, exemplary, incidental, or consequential
damages arising out of or related to the subject matter of this Release, even if
the Party has been advised of the possibility of such damages or losses.

4.7           [***]

OTHER REPRESENTATIONS, ACKNOWLEDGEMENTS AND AGREEMENTS

5.1           Successors, Assigns and Beneficiaries.  This Release shall inure
to the benefit of and shall be binding upon the Parties hereto and their
successors, assigns, and representatives.

5.2           Notwithstanding anything to the contrary in any other provision of
this Release, no right, covenant, release, or any other benefit provided under
this Release shall extend now, or in the future, to [***], including their
respective current parents, current subsidiaries, and any of their respective
successors (as well as any of their respective customers, suppliers,
distributors and dealers as it relates to their products) (“Lawsuit Excluded
Entity”), regardless of any circumstance, including but not limited to whether
any such Lawsuit Excluded Entity may be or becomes a successor or an Affiliate
of [***].

5.3           Notwithstanding anything to the contrary in any other provision of
this Release, no right, covenant, release, or any other benefit provided under
this Release shall extend now, or in the future, to the following entities,
including their current parents, current subsidiaries, and any of their
respective successors (“Additional Excluded Entity”), regardless of any
circumstance, including but not limited to whether any such Additional Excluded
Entity may be or becomes a successor or an Affiliate of [***] (in which case the
covenant, release and other benefits of this Agreement shall continue to apply
to the [***] except for the Additional Excluded Entity): [***].

5.4           Jurisdiction and Choice of Law.  This Release shall be
interpreted, and the rights and duties of the parties hereto shall be
determined, in accordance with the laws of the State of Texas, without regard to
its conflicts of laws provisions.  The Parties agree to mediate in good faith
prior to filing any enforcement action based on this Release.

5.5           Entire Understanding.  This Release and any attachments hereto
constitute a single, integrated written contract expressing the entire agreement
of the Parties and shall not be modified, supplemented, or repealed except by a
writing signed by each of the Parties.  No covenants, agreements,
representations, or warranties of any kind whatsoever have been made by any
Party, except as specifically set forth in this Release.  All prior discussions,
written communications, and negotiations have been merged and integrated into
and are superseded by this Release.

5.6           Construed as Jointly Prepared.  This Release shall be construed as
if the Parties jointly prepared it and any uncertainty or ambiguity shall not be
interpreted against any one Party because of the manner in which this Release
was drafted or prepared.

IN WITNESS HEREOF, the Parties being fully authorized and empowered to bind
themselves to this Release, have authorized and executed this Release on the
date set forth opposite their respective signatures.


--------------------------------------------------------------------------------


 

Forgent Networks, Inc.

 

 

 

 

DATED: April     , 2007

By:

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

DATED: April     , 2007

By:

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT D

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

CISCO SYSTEMS, INC.,

 

a California Corporation, and

 

 

Case No. 07 C 0085 S

CISCO TECHNOLOGY, INC.

 

a California Corporation,

 

 

JURY TRIAL DEMANDED

Plaintiffs,

 

 

 

vs.

 

 

 

FORGENT NETWORKS,

 

a Delaware Corporation

 

 

 

Defendant.

 

 

AGREED MOTION TO DISMISS WITH PREJUDICE

Pursuant to Rule 41(a) and 41(c) of the Federal Rules of Civil Procedure and the
terms of a separate agreement, Plaintiffs Cisco Systems, Inc. and Cisco
Technology, Inc. and Defendant Forgent Networks, Inc. (collectively, the
“Parties”) have agreed to settle, adjust and compromise all claims in this
case.  The parties, therefore, move this Court to dismiss all claims by
Plaintiff against Defendant and all claims by Defendant against Plaintiff with
prejudice to the re-filing of same.

The parties further move the Court to order that all costs and expenses relating
to this litigation (including attorney and expert fees and expenses) shall be
borne solely by the party incurring same.

A proposed Order accompanies this motion.

AGREED:

 

 

 

 

 

 

 

 

 

 

 

ATTORNEYS FOR PLAINTIFFS

ATTORNEYS FOR DEFENDANT

 


--------------------------------------------------------------------------------


UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF WISCONSIN

CISCO SYSTEMS, INC.,

 

a California Corporation, and

 

 

Case No. 07 C 0085 S

CISCO TECHNOLOGY, INC.

 

a California Corporation,

 

 

JURY TRIAL DEMANDED

Plaintiffs,

 

 

 

vs.

 

 

 

FORGENT NETWORKS,

 

a Delaware Corporation

 

 

 

Defendant.

 

 

 

 

ORDER OF DISMISSAL WITH PREJUDICE

On this day, Plaintiffs Cisco Systems, Inc. and Cisco Technology, Inc. and
Defendant Forgent Networks, Inc. announced to the Court that they have settled
their respective claims for relief asserted in this case and requested that the
Court dismiss these claims. The Court, having considered this request, is of the
opinion that their request for dismissal should be GRANTED.

IT IS THEREFORE ORDERED that the above-entitled cause and all claims for relief
asserted against Defendant by Plaintiff and against Plaintiff by Defendant
herein are dismissed with prejudice to the re-filing of same.

IT IS FURTHER ORDERED that all attorneys’ fees, costs of court and expenses
shall be borne by the party incurring the same.

This is a final judgment.

Signed this        day of            , 2007.

 

 

 

 

 

JUDGE

 

 

 


--------------------------------------------------------------------------------


EXHIBIT E

PUBLIC ANNOUNCEMENT AND INITIAL FORM 8-K ATTACHED


--------------------------------------------------------------------------------


 

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

Washington, D.C.  20549

--------------------------------------------------------------------------------

FORM 8-K

CURRENT REPORT
PURSUANT TO SECTION 13 OR 15(d) OF THE
SECURITIES EXCHANGE ACT OF 1934

Date of Report:

(Date of earliest event reported)

April     , 2007

--------------------------------------------------------------------------------

FORGENT NETWORKS, INC.

(Exact name of registrant as specified in charter)

Delaware

 

0-20008

 

74-2415696

(State or other jurisdiction of incorporation or organization)

 

(Commission File Number)

 

(IRS Employer Identification
No.)

 

108 Wild Basin Road

Austin, Texas 78746

(Address of principal executive offices and zip code)

(512) 437-2700

(Registrant’s telephone

number, including area code)

N/A

(Former name or former address, if changed since last report)

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the Registrant under any of the
following provisions (see General Instruction A.2. below):

o    Written communications pursuant to Rule 425 under the Securities Act (17
CFR 230.425).

o    Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12).

o    Pre-commencement communications pursuant to Rule 14d-2(b) under the
Exchange Act (17 CFR 240.14d-2(b)).

o    Pre-commencement communications pursuant to Rule 13e-4(c) under the
Exchange Act (17 CFR 240.13e-4(c)).

 


--------------------------------------------------------------------------------


Section 1 – Registrant’s Business and Operations

Item 1.01               Entry into a Material Definitive Agreement.

In July 2005, the Registrant initiated litigation against 15 companies for
infringement of U.S. Patent No. 6,285,746 (the “ ‘746 patent”) in the
United States District Court for the Eastern District of Texas (the “ ‘746
Litigation”), seeking injunctive relief against sales of infringing products and
monetary damages, among other relief sought.  The ‘746 Litigation is described
in Note 9 to the Consolidated Financial Statements and Part II, Item 1 of the
Registrant’s Form 10-Q for the quarter ended January 31, 2007.

Effective April     , 2007, the Registrant has entered into settlement and
license arrangements with nine of the defendants in the ‘746 Litigation: Cable
One, Inc., Charter Communications, Inc.; Comcast Corporation; Comcast STB
Software DVR, LLC; Coxcom, Inc.; Digeo, Inc.; Motorola, Inc.;
Scientific-Atlanta, Inc.; and Time Warner Cable, Inc.  Under the arrangements,
the Registrant granted the defendants a patent license and the defendants agreed
to pay the Registrant a total of $20.0 million.  Additionally, all parties
agreed to release all claims against each other and the Registrant has no future
obligations related to this settlement.

The Registrant continues to monitor the progress of the ‘746 Litigation with
respect to the remaining defendants and the United States Patent and Trademark
Office’s re-examination of the ‘746 Patent.  The Registrant will vigorously
defend the validity of its ‘746 Patent, as well as pursue any entities that
violated its ‘746 Patent.  Resolution of some or all of these matters could
materially affect the Registrant’s business, future results of operations,
financial position or cash flows in a particular period.

Pursuant to Instruction B.4 to Form 8-K and applicable regulations and releases,
copies of documents related to the foregoing matters reported under Item 1.01
will be filed as an exhibit or exhibits not later than the Registrant’s
quarterly report on Form 10-Q applicable to the quarter ending April 30, 2007. 
All summaries and descriptions of documents set forth above are qualified in
their entirety by the documents themselves, filed as an exhibit or exhibits to a
later report.

2


--------------------------------------------------------------------------------


SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

FORGENT NETWORKS, INC.

 

 

 

 

Date:   April     , 2007

By:

/s/ Jay C. Peterson

 

 

 

Jay C. Peterson

 

 

Chief Financial Officer

 

3


--------------------------------------------------------------------------------